Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Pagei of 33

Fill in this information to identify the case:

Debtorname Bavaria Inn Restaurant, Inc.

United States Bankruptcy Court forthe: DISTRICT OF COLORADO

 

Case number (ifknown) 20-17488 EEB
OO Check if this is an

amended filing

 

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known).

 

lie INCome

1. Gross revenue from business

 

 

0 None.
Identify the beginning and ending dates of the debtor’s fiscal year, Sources of revenue Gross revenue
which may be a calendar year Check all that apply (before deductions and
exclusions)
From the beginning of the fiscal year to filing date: O Operating a business $3,097,813.00
From 1/01/2020 to Filing Date a
Other Income

For prior year: O Operating a business $7,069,315.00
From 1/01/2019 to 12/31/2019

Other Income
For year before that: CO Operating a business $7,204,437.00

From 1/01/2018 to 12/31/2018
@ Other Income

 

2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,

and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

@ None.

Description of sources of revenue Gross revenue from
each source
(before deductions and
exclusions)

List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

0 None.
Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check all that apply
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32

Debtor

Bavaria Inn Restaurant, Inc.

Filed:12/01/20

Entered:12/01/20 14:11:47 Page2 of 33

Case number (ifknown) 20-17488 EEB

 

 

 

Creditor’s Name and Address Dates Total amount of value = Reasons for payment or transfer
Check ail that apply
31. Coal Creek Partners, LLC October 6, $20,306.00 1] Secured debt
c/o Darrell Waas, Esq. 2020 - D Unsecured loan repayments
1350 17th Street $10,153.00 CO Suppliers or vendors
Suite 450 November 2, C Services
Denver, CO 80202 2020 - a
$10,153.00 Other_Rent_
3.2. Mount Vernon Management, Inc. August 4, $38,727.68 © Secured debt
P.O. Box 26 2020 CO Unsecured loan repayments
Idledale, CO 80453 C] Suppliers or vendors
CO Services
I Other_Management fees
33. smoking Gun Land Co. Monthly $14,000.00 1 Secured debt
492 S. Colorado Bivd. payments of C2 Unsecured toan repayments
Denver, CO 80246 $3500/month OC Suppliers or vendors
August 24, D Services
2020 - =
November Other_Parking lot rent
2020
34. Citywide Bank August - $37,642.41 WB secured debt
P.O. Box 128 October
d | It
Aurora, CO 80040 (J Unsecured loan repayments

D Suppliers or vendors
C1 Senices
0 Other_

 

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

 

DC None.
Insider's name and address Dates Total amount of value § Reasons for payment or transfer
Relationship to debtor
41. Tyler Mintz October $42,950.95 Floor manager, staff trainer and
1793 St Highway 93 2019- supervisor salary
Golden, CO 80401 November
Son of Deborah Dunafon, President of 2020
Debtor
42. Jeff Allen October 2019 $9,000.00 Salary
JAHC, Inc. - March 2020
P.O. Box 3171 $1500/month
Greenwood Village, CO 80155 for past 6
Corporate Officer months

 

Official Form 207

Software Copyright (c) 1996-2020 Best Case, LLC - www.bastcasa.com

Statement of Financial Affairs for Non-individuats Filing for Bankruptcy

page 2
Best Case Bankrupicy
Case:20-17488-EEB Doc#:32

Debtor

Bavaria Inn Restaurant, Inc.

Filed:12/01/20

Entered:12/01/20 14:11:47 Page3 of 33

Case number (ifknown) 20-17488 EEB

 

 

 

 

 

 

Insider's name and address Dates Total amount of value § Reasons for payment or transfer
Relationship to debtor
4.3. George N. Miller 8/20 -10/20 $24,000.00 Floor supervisor salary and
12330 W. Carolina Drive $2000/month Director Salary
Denver, CO 80228 (floor
Officer/Director/Shareholder supervisor
salary)
10/19 - 3/20
$3000/month
(Director
salary)
4.4. Deborah Dunafon October 2019 $12,000.00 ‘Director salary
P.O. Box 26 - October
Idledale, CO 80453 2020
Officer/Director/Shareholder -
President
4.5. Deborah Dunafon January - $11,556.87 Expense reimbursement -
P.O. Box 26 September Debtor would use her personal
Idledale, CO 80453 2020 credit card for business
President expenses and the business
would then pay her credit card
directly.
46. James Matthews 10/49 - 3/20 $3,000.00 Salary
4561 Golf Course Drive $500/month
Westlake Village, CA 91362 for 6 months
Director
4.7. Payment to Shareholders 10/1/19 - $558,000.00 Shareholder distributions
10/31/20
Shareholders
4.8. Mount Vernon Management, Inc. 11/19 - 8/20 $297,482.57 Management Fees
P.O. Box 26
Idledale, CO 80453
Owned by Debtor's President
4.9. Deborah Dunafon 40/1/20 - $64,000.00 | Manager/President Salary
P.o. Box 26 11/21/20
Idledale, CO 80453
President

 

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

BB None

Creditor's name and address

6. Setoffs
List any creditor, including a bank or financial institution, that within $0 days before filing this case set off or otherwise took anything from an account
of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a

debt.

i None

Describe of the Property

Date Value of property

 

Creditor’'s name and address Description of the action creditor took Date action was Amount
taken
(EIGEN Legal Actions or Assignments
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3

Official Form 207

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 lEntered:12/01/20 14:11:47 Paged4 of 33

Debtor

7. Legal actions,
List the legal actions, proceedings, investigations, arbitrations, mediations,

Bavaria Inn Restaurant, Inc.

in any capacity—within 1 year before filing this case.

Case number (ifknown) 20-17488 EEB

administrative proceedings, court actions, executions, attachments, or governmental audits

and audits by federal or state agencies in which the debtor was involved

 

 

 

 

 

CI None.
Case title Nature of case Court or agency's name and Status of case
Case number address

7.1. Adriana Rodriguez Personal Injury Arapahoe County District 0 Pending
vs. (settled) Court C1 On appeal
Bavaria Inn Restaurant, Inc. 7325 S. Potomac Street @ Concluded
dib/a Shotgun Willies, Inc., et Suite 100
al. Centennial, CO 80112
2019CV31090

7.2. Lucy Pinder, Dessie False advertising, United States District Court @ Pending
Mitcheson, Carmen Electra false for the District of Colorado C on appeal
vs. endorsement, 901 19th Street O Concluded
Bavaria Inn Restaurant, Inc. misappropriation Denver, CO 80294
dib/a Shotgun Willie's, Inc. of likeness,
19CV259 violation of right

to privacy

7.3. Dory E. Wright, surviving Wrongful death Arapahoe County District M@ Pending
spouse, and as the Personal lawsuit Court CO on appeal
Representative of the Estate 7325 S. Potomac Street O Concluded
of Randall C. Wright; D.A. Centennial, CO 80112
Wright,
surviving biological child;
and D.E. Wright, surviving
biological child
vs.
Bavaria Inn Restaurant, Inc.
dib/a Shotgun Willie's and
Derek T. Hendricks
2109CV32418

7.4. Charles McClure Negligence Arapahoe County District M@ Pending
vs. Bavaria Inn Restaurant, Court C on appeal
inc. d/b/a Shotgun Willies, 7325 S. Potomac St. O Concluded
Jonathan Ruiz, Derek Scott, Centennial, CO 80112
Brian Festog and Eduardo
Ambriz-Haros
2020CV30913

7.5. Quinton Kopang Negligence Denver District Court H@ Pending
vs. 1437 Bannock Street 0 on appeal
Bavarian Inn Restaurant, Inc. Denver, CO 80202 O Concluded
d/b/a Shotgun Willlies and
Ernie Crawley
2019CV30412

7.6. Heather Price Discrimination US Equal Opportunity B Pending
vs. lawsuit Commission C on appeal
Shotgun Willies Denver Field Office CO) Conctuded

303 E. 17th Avenue, Suite
410

Denver, CO 80203

 

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands ofa
receiver, custodian, or other court-appointed officer within 1 year before filing this case.

Official! Form 207

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com

Statement of Financial Affairs for Non-individuals Filing for Bankruptcy

page 4
Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Paged5 of 33

Debtor Bavaria Inn Restaurant, Inc. Case number (ifknown) 20-17488 EEB

Mf None

(GENZHM Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000

Hf None

Recipient's name and address Description of the gifts or contributions Dates given Value

Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before fiting this case.

None
Description of the property lost and Amount of payments received for the loss Dates of loss Value of property
how the loss occurred lost

If you have received payments to cover the loss, for
example, from insurance, government compensation, or
tort liability, list the total received.

List unpaid claims on Official Form 106A/B (Schedule
A/B: Assets - Real and Personal Property).

GEnas Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
relief, or filing a bankruptcy case.

01 None.
Who was paid or who received If not money, describe any property transferred Dates Total amount or
the transfer? value
Address
11.1. 8/24/20 and
10/13/20
(Retainer of
Weinman & Associates, P.C. $22,000
730 17th Street plus filing
Suite 240 fee of
Denver, CO 80202 $1717) $23,717.00

 

Email or website address

 

Who made the payment, if not debtor?

 

12. Self-settied trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behaif of the debtor within 10 years before the filing of this case
to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

Hl None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. include

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Pageé of 33

Debtor Bavaria Inn Restaurant, Inc. Case number fifknown) 20-17488 EEB

both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C1 None.
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debts paid in exchange was made value
13.1 Debtor sold a pizza oven, a pizza prep
table, 3 comp sink, flat grill, and 2 drawer
Various parties shelf to various parties and received a 10/24/19 -
total of $1740.00 2/20/20 $1,740.00
Relationship to debtor
None
13.2 Glendale Holdings, LLC \ a.
. clo Gary Wright, Esq. Premises building
715 W. Main Street, Suite 201 This property was transferred back to January 6,
Aspen, CO 81611 Debtor in November 2020 2020 Unknown
Relationship to debtor
Insider
13.3 Glendale Holdings, LLC
. elo Gary Wright, Esq. Land Lease
715 W. Main Street, Suite 201 This property was transferred back to January 6,
Aspen, CO 81611 Debtor in November 2020 2020 Unknown
Relationship to debtor
Insider
13.4 Tem & Co.
. 490 S. Colorado Blvd.
Suite 101 January 6,
Denver, CO 80246 Bar Lease 2020 $0.00
Relationship to debtor
None
BGEREA Previous Locations
14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
@ Does not apply
Address Dates of occupancy
From-To
Health Care Bankruptcies
15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?
MH No. Goto Part 9.
DO Yes. Fill in the information below.
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Page7 of 33

 

 

Debtor Bavaria Inn Restaurant, Inc. Case number (itknown) 20-17488 EEB
Facility name and address Nature of the business operation, Including type of services If debtor provides meals
the debtor provides and housing, number of
patients in debtor’s care

[GEEEHEE Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

No.
1 Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

MH No. Go to Part 10.
DO Yes. Does the debtor serve as plan administrator?

(GENE Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
cooperatives, associations, and other financial institutions.

None
Financial Institution name and Last 4 digits of Type of account or Date account was Last balance
Address account number instrument closed, sold, before closing or
moved, or transfer
transferred

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this

case.

None

Depository institution name and address Names of anyone with Description of the contents Do you still
access to It have it?
Address

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

@ None

Facility name and address Names of anyone with Description of the contents Do you still
access to it have It?

Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
not list leased or rented property.

 

C2 None
Owner's name and address Location of the property Describe the property Value
Entertainer Trust Account Bank account $1,900.00
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Pages of 33

Debtor Bavaria inn Restaurant, Inc. Case number (ifknown) 20-17488 EEB

Details About Environment Information

For the purpose of Part 12, the following definitions apply:
Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium).

Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formeriy
owned, operated, or utilized.

Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

@ No.

DC sYes. Provide details below.

Case title Court or agency name and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be tiable or potentially liable under or in violation of an
environmental law?

M@ No.

0 Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

24. Has the debtor notified any governmental unit of any release of hazardous material?

B No.
© Yes. Provide details below.
Site name and address Governmental unit name and Environmental law, if known Date of notice
address

Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest

List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

i None

Business name address Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

Dates business existed

26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor's bocks and records within 2 years before filing this case.

 

 

2 None
Name and address Date of service
From-To

26a.1. Rich Gilman, CPA 2014 - present
600 S. Cherry Street
Suite 800
Denver, CO 80246

26a.2. Carie Riasati 2014 - present
16928 E. Prentice Place
Centennial, CO 80016

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Page9 of 33

 

 

 

 

Debtor Bavaria Inn Restaurant, Inc. Case number (known) 20-17488 EEB
Name and address Date of service
From-To

26a.3. Guy Gulbranson 2014 - present
21079 E. Mineral Drive
Aurora, CO 80016

26a.4. Tara Lovato 2014 - present
17375 E. Adriatic Dr.
#N106
Aurora, CO 80013

26a.5. Michele Poague 2014 - present
21079 E. Mineral Drive
Aurora, CO 80016

 

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
within 2 years before filing this case.

Hf None

26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.
D None

Name and address lf any books of account and records are
unavailable, explain why
26c.1. Rich Gilman, CPA
600 S. Cherry Street
Suite 800
Denver, CO 80246

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before fiting this case.

C1 None

Name and address

26d.1. Citywide Bank
P.O. Box 128
Aurora, CO 80040

27. Inventories
; Have any inventories of the debtor's property been taken within 2 years before filing this case?

D No

H@Yes. Give the details about the two most recent inventories.

Name of the person who supervised the taking of the Date of inventory The dollar amount and basis (cost, market,
inventory or other basis) of each inventory
27.1 Kosta Callas $24,676.20 (Cost)
. Liquor, Wine, Champagne, Beer,
9/30/20 Energy Drinks, Kegs and Misc.

 

Name and address of the person who has possession of
inventory records

Debtor

 

 

Official Form 207 Statement of Financial Affairs for Non-individuats Filing for Bankruptcy page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 lEntered:12/01/20 14:11:47 Page10 of 33

Debtor

Bavaria Inn Restaurant, Inc. Case number (itknown) 20-17488 EEB

Name of the person who supervised the taking of the
inventory
272 Kosta Callas

Date of inventory The dollar amount and basis (cost, market,
or other basis) of each inventory
$24,909.72 (Cost)

Liquor, Wine, Champagne, Beer,

8/31/20 Energy Drinks, Kegs and Misc.

Name and address of the person who has possession of

inventory records
Debtor

 

 

in contro! of the debtor at the time of the filing of this case.

Name

Deborah Matthews Dunafon

Address

4814 E. Kentucky Avenue
Unit A
Denver, CO 80246

Position and nature of any
interest

President

Officer, Director and
Shareholder

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other people

% of interest, if
any
§3.125%

 

Name Address Position and nature of any % of interest, if
interest any
Ralph Riggs 352 Fillmore Street Shareholder 18.75%
Denver, CO 80206
Name Address Position and nature of any % of interest, if
interest any
Pamela Zell Rigg 24542 Palomares Rd. Shareholder 6.5%

Castro Valley, CA 94552

 

Name

George N. Miller

Address

12330 W. Carolina Drive
Lakewood, CO 80228

Position and nature of any
interest
Shareholder

% of interest, if
any
6.25%

 

 

Name Address Position and nature of any % of interest, if
interest any
Chad Savage 3905 SW Hidden Cove Drive Shareholder 3.125%
Lees Summit, MO 64082
Name Address Position and nature of any % of interest, if

Debra Jean Hallinan Alten

7910 S. Riviera Court
Aurora, CO 80016

interest
Shareholder

any
2.79%

 

 

 

Name Address Position and nature of any % of interest, if
interest any
John Aaron Zell 8316 N. Lombard Shareholder 2.00%
#292
Portland, OR 97203
Name Address Position and nature of any % of interest, if
interest any
David Pointer 111 St. Andrews Drive Shareholder 2.00%
Cincinnati, OH 45245
Name Address Position and nature of any % of interest, if

Mariso! Delaney

2424 SW Sherwood Drive
Portland, OR 97201

interest
Shareholder

any
2.00%

 

Official Form 207 Statement of Financial Affairs for Non-tndividuals Filing for Bankruptcy page 10

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 lEntered:12/01/20 14:11:47 Page11 of 33

 

 

 

 

 

Debter Bavaria Inn Restaurant, Inc. Case number (itknown) 20-17488 EEB
Name Address Position and nature of any % of interest, if
interest any
Sharon K. Kling 10081 Coyote Song Terrace Shareholder 2.08%
Colorado Springs, CO 80924
Name Address Position and nature of any % of interest, if
interest any
Jennifer Lynn Hallinan 5100 E. Dartmouth Avenue Shareholder 0.69%
Denver, CO 80222
Name Address Position and nature of any % of interest, If
interest any
Kristin Elizabeth Hallinan 8050 Witney Place Shareholder 0.69%
Lone Tree, CO 80124
Name Address Position and nature of any % of interest, if
interest any
James Matthews 4561 Golf Course Drive Director 0%

Westlake Village, CA 91362

 

29. Within 4 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

MB No
O Yes. identify below.

30, Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
loans, credits on loans, stock redemptions, and options exercised?

O No
HM Yes. Identify below.
Name and address of recipient Amount of money or description and value of Dates Reason for
property providing the value
30.1 See Answers to Question 4

 

Relationship to debtor

 

 

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

H@ No
Yes. Identify below.
Name of the parent corporation Employer Identification number of the parent
corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

 

 )
0 Yes. tdentify below.
Name of the pension fund Employer Identification number of the parent
corporation
GEESEHE Signature and Declaration
WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 11

Software Copyright (c) 1996-2020 Best Case, LLC - www.basicase.com Bost Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 lEntered:12/01/20 14:11:47 Page12 of 33

Debtor Bavaria Inn Restaurant, inc. Case number (ifknown) 20-17488 EEB

 

connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executedon December 1, 2020

/s{ Deborah Dunafon Deborah Dunafon
Signature of individual signing on behalf of the debtor Printed name

Position or relationship to debtor President

 

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?
HENo
Yes

Official Form 207 Statoment of Financial Affairs for Non-Individuals Filing for Bankruptcy page 12

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Page13 of 33

Fill in this information to identify the case:

Debtorname Bavaria Inn Restaurant, Inc.

United States Bankruptcy Court for the: DISTRICT OF COLORADO

 

Case number (ifknown) 20-17488 EEB

 

Check if this is an
amended filing

 

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/15

Summary of Assets

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

ia. Real property:
Copy line 88 from Schedule A/B..... scores vesesueceessesssuessssssessesssueesssscenseessaserasseessesssasens $ 2,000,000.00

 

1b. Total personal property:
Copy line 91A from Schedule A/B......-ecssstsesscsssescsssssneesees sssasssssnessssusssssscssavenssucersseesaveessarecsaceccacessaseeseeneneae $ 1,070,052.61

 

 

ic. Total of all property:
Copy line 92 from Schedule A/B . seussssssnecesenesssecsessasussssencecsesensnee $ 3,070,052.61

 

EEE Summary of Liabilities

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

 

 

 

 

 

 

Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule Dy... ceesseteseeeeaeeee $ 2,107,288.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
3a. Total claim amounts of priority unsecured claims: 0.00
Copy the total claims from Part 1 from tine 5a of Schedule E/F........scsecccssscestessencestssnntennnrescsiestseeennneanensenies $ :
3b. Total amount of claims of nonpriority amount of unsecured claims: 4 0.97
Copy the total of the amount of claims from Part 2 from line 5b of Schedule EAP... eecessseecsctsteeenesteeseneses +$ ,056,100.
4, Total Wiabilities 0.0.0.0... cece ccecceeneeeereesstsaeseereessesaenenssearersesscessssceausaneateereans saseanaenanacaaesseaeceeseveesernes
Lines 2 + 3a + 3b $ 3,163,388.97
Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1

Software Copyright (c) 1995-2020 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Page14 of 33

Fill in this information to identify the case:

Debtorname Bavaria Inn Restaurant, Inc.

United States Bankruptcy Court forthe: DISTRICT OF COLORADO

Case number (ifknown) 20-17488 EEB

 

OO Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 1248

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitafized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and fine number to which the additional information applies. If an
additional sheet Is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

aca Cash and cash equivalents

4. Does the debtor have any cash or cash equivalents?

 

C1 No. Go to Part 2.
@ Yes Fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest
2. Cash on hand Unknown
3. Checking, savings, money market, or financial brokerage accounts (identify all)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number
3.1. Bank of Denver Checking 1441 $665,528.18
3.2. Bank of Denver Payroll 9550 $188.95
3.3. CityWide Bank Operating 4821 $104,426.92
3.4. CityWide Bank Money Market 1936 $133,959.98
4, Other cash equivatents (identify all)
4.1, Taxi Petty Cash $900.00
5. Total of Part 1. $905,004.03
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32  Filed:12/01/20

Bavaria Inn Restaurant, Inc.

 

Debtor
Name
ake Deposits and Prepayments

Entered:12/01/20 14:11:47 Page15 of 33

Case number (if known) 20-17488 EEB

 

 

6. Does the debtor have any deposits or prepayments?

O No. Go to Part 3.
Yes Fill in the information below.

7. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit

8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

Description, including name of holder of prepayment

 

 

 

 

 

 

 

 

 

 

 

8.1. Licenses, Insurance and other prepayments $63,186.00
9. Total of Part 2. $63,186.00
Add lines 7 through 8. Copy the total to line 81.
Accounts receivable
10. Does the debtor have any accounts receivable?
ONo. Go to Part 4.
§ Yes Fill in the information below.
11. Accounts receivable
11a. $0 days old or less: 29,186.38 = - 0.00 =... $29,186.38
face amount doubtful or uncollectible accounts
12. Total of Part 3. $29,186.38

Current value on lines 11a + 11b = line 12. Copy the total to line 82.

Part 4: Investments
13. Does the debtor own any investments?

IE No. Go to Part 5.
C1 Yes Fill in the information below.

oF neSe Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

CI No. Go to Part 6.
WF Yes Fill in the information below.

Date of the last
physical Inventory

General description

Net book value of
debtor's interest

 

 

 

Current value of
debtor's interest

Vatuation method used
for current value

(Where available)

19. Raw materials
20. Work in progress

a1. Finished goods, Including goods held for resale
Liquor (beer, wine,
champagne, red bull,

 

 

kegs and bottled water) 9/30/20 $0.00 Recent cost $24,676.20
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor

22.

23.

24.

25.

26.

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land}?

Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Page16 of 33

Bavaria Inn Restaurant, Inc. Case number (if known) 20-17488 EEB

Name

Other inventory or supplies

Total of Part 5.
Add lines 19 through 22. Copy the total to line 84.

Is any of the property listed in Part 5 perishable?

 

 

 

$24,676.20

 

 

MNo

DO Yes

Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
BNno

OC Yes. Book value Valuation method

Current Value

Has any of the property listed in Part 5 been appraised by a professional within the last year?

ENo
Yes

Farming and fishing-related assets (other than titled motor vehicles and land)

 

Wl No. Go to Part 7.

D Yes Fill in the information below.

ra as
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

Office furniture, fixtures, and equipment; and collectibles

C1 No. Go to Part 8.

39.

I Yes Fill in the information below.

General ‘description “ , Net book value of
debtor's interest
(Where available)

Office furniture

Furniture, fixtures, and equipment; Citywide

accounts; building and improvements;

accounts receivable; liquor inventory $0.00

Valuation method used
for current value

NIA

Current value of
debtor's interest

$48,000.00

 

40.

41.

42.

43.

44,

45.

Official Form 206A/B

Office fixtures

Office equipment, including all computer equipment and
communication systems equipment and software

Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
collections; other collections, memorabilia, or collectibles

Total of Part 7.
Add lines 39 through 42. ‘Copy the total to line 86.

Is a depreciation schedule available for any of the property listed in Part 7?
B No
0 Yes

 

 

$48,000.00 |

 

 

Has any of the property listed in Part 7 been appraised by a professional within the last year?

BNo
0 Yes

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule A/B Assets - Real and Personal Property

page 3

Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Page17 of 33

Debtor Bavaria Inn Restaurant, Inc. Case number (if known) 20-17488 EEB
ame

Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

HE No. Go to Part 9.
D1 Yes Fill in the information below.

Real property
54. Does the debtor own or lease any real property?

C1 No. Go to Part 10.
I Yes Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
Description and location of Nature and Net book value of Valuation method used = Current value of
property . extent of debtor's interest for current value debtor's Interest
Include street address or other debtor's interest (Where available)
description such as Assessor In property
Parcel Number (APN), and type
of property (for example,

acreage, factory, warehouse,
apartment or office building, if
available.
55.1. 490 S. Colorado Blvd.
Denver, CO
(Building and

improvement - (Book .
Value) Building Only $0.00 $2,000,000.00

 

 

 

56. Total of Part 9. $2,000,000.00

Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
Copy the total to line 88.

 

 

 

 

57. ls a depreciation schedule avattabie for any of the property listed in Part 97
BNo
O Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

BNo
O Yes

Gee R intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

 

DO No. Go to Part 11.
@ Yes Fill in the information below.
General description Net book value of Valuation method used Current value of

debtor's interest for current value debtor's interest
(Where available)

 

 

60. Patents, copyrights, trademarks, and trade secrets
61. Internet domain names and websites
62. Licenses, franchises, and royalties
Liquor License $0.00 $0.00
63. Customer lists, mailing lists, or other compilations
Official Form 206A/8 Schedule A/B Assets - Real and Personal Property page 4

Software Copyright (¢) 1996-2020 Best Caso, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Page18 of 33

Debtor Bavaria Inn Restaurant, Inc. Case number (ifknown) 20-17488 EEB
Name

64. Other intangibles, or intellectual property
65. Goodwiil

 

66. Total of Part 10. $0.00
Add lines 60 through 65. Copy the total to line 89.

 

 

 

67. Do your lists or records inctude personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 1077
MNo
O Yes

68. Is there an amortization or other similar schedule available for any of the property listed In Part 107
No
OC Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
HNo
OC Yes

All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

WI No. Go to Part 12.
D Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 lEntered:12/01/20 14:11:47 Page19 of 33

Debtor Bavaria Inn Restaurant, Inc.

Name

GEER sary

In Part 12 copy all of the totals fr from the earlier parts of the form

80.

81.
82.
83.
84.
85.

86.
87.

88.

89.

90.

91,

92.

Official Form 206A/B

Type. of f Property

Cash, cash equivalents, and financial assets.
Copy line 5, Part 1

Deposits and prepayments. Copy fine 9, Part 2.
Accounts receivable. Copy line 12, Part 3.

Investments. Copy line 17, Part 4.

Inventory. Copy line 23, Part 5.

Farming and fishing-related assets. Copy line 33, Part 6.

Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7.

Machinery, equipment, and vehicles. Copy line 57, Part 8.

“Current value of
: personal property -_

$905,004.03

$63,186.00

$29,186.38

$0.00

$24,676.20

 

Real property. Copy line 56, Part 9..........:-ssssseeseenesesteeeseses

Intangibles and intellectual property. Copy line 66, Part 10.

All other assets. Copy line 78, Part 11.

Case number (ff known) 20-17488 EEB

Current value of real
property |. :

 

 

 

 

 

Total. Add lines 80 through 90 for each column

 

 

 

 

 

 

 

Total of all property on Schedute A/B. Add lines 91a+91b=92

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

$0.00

$48,000.00

$0.00

seveesee > $2,000,000.00
$0.00
+ $0.00
$1,070,052.61 | +91b. $2,000,000.00
$3,070,052.61

Schedule A/B Assets - Real and Personal Property

 

 

 

 

page 6

Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Page20 of 33

Fill in this information to identify the case!

Debtorname Bavaria Inn Restaurant, Inc.

United States Bankruptcy Court forthe: DISTRICT OF COLORADO

 

Case number (ifknown) 20-17488 EEB

 

C Check if this is an
amended filing

 

 

Official Form 206D

Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible.

4. Do any creditors have claims secured by debtor's property?
OI No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
@ Yes. Fill in all of the information below.

List Creditors Who Have Secured Claims

Column A

2, List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured

claim, list the creditor separately for each claim.

Amount of claim

Column B

Value of collateral
that supports this

Do not deduct the value claim
of collateral.
2.1 | Citywide Bank Describe debtor's property that is subject to a lien $1,957,288.00 $2,340,249.48

 

Creditor's Name

P.O. Box 128
Aurora, CO 80040

 

Furniture, fixtures and equipment; Citywide
accounts; building and improvements;
accounts receivable; liquor inventory

 

 

Creditor's mailing address

Describe the lien

 

 

Is the creditor an insider or related party?

B no
Creditor’s email address, if known O yes

Is anyone else liable on this claim?
Date debt was incurred Ono

2014

Last 4 digits of account number

 

Do multiple creditors have an
interest in the same property?

Hino
C1 Yes. Specify each creditor,

including this creditor and its relative
priority.

 

BB ves. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply

Oo Contingent
0 unliquidated
Oo Disputed

 

 

2.2

 

Small Business
Administration

 

 

 

Creditor's Name

10737 Gateway West
#300
El Paso, TX 79935

 

Creditors mailing address

Describe debtor's property that is subject to a lien $150,000.00

$2,340,249.48

 

EIDL Loan (Covid)

Have a second blanket lien on furniture,
fixtures and equipment; building and
improvements; accounts receivable; liquor
inventory

Describe the lien

 

 

Is the creditor an insider or related party?

Bno
Creditor's email address, if known oO Yes

Is anyone else liable on this claim?
Date debt was incurred Hino

6/2/20

Last 4 digits of account number

Official Form 206D
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

O Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 2

Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Page21 of 33

 

 

 

 

 

 

Debtor Bavaria Inn Restaurant, Inc. Case number (if known) 20-17488 EEB
Name
Do multiple creditors have an As of the petition filing date, the clalm is:
Interest In the same property? Check all that apply
Hino oO Contingent
CI Yes. Specify each creditor, CI untiquidated
including this creditor and its relative CO] Disputed
priority.
$2,107,288.0
3, Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any. 0

 

 

 

[(GEGEA List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed ara collection agencies,
assignees of claims listed above, and attomeys for secured creditors.

If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

 

 

Name and address Cn which line in Part 1 did Last 4 digits of
you enter the retated creditor? account number for
this entity
Duncan Barber, Esq.
Shapiro Biegieng Barber Otteson LLP Line _2.1_
7979 E. Tufts Avenue
Suite 1600
Denver, CO 80237
Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Page22 of 33

Fill in this information to identify the case:

Debtorname Bavaria Inn Restaurant, Inc.

United States Bankruptcy Court forthe: DISTRICT OF COLORADO

 

Case number (ifknown) 20-17488 EEB

 

OO Check if this is an
amended filing

 

 

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 

List All Creditors with PRIORITY Unsecured Claims

4. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
I No. Go to Part 2.
CD Yes. Go ta line 2.
List All Creditors with NONPRIORITY Unsecured Claims
3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill

out and attach the Additional Page of Part 2.
Amount of claim

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $113.47
Absolute First Aid O Contingent
8547 E. Arapahoe 0D unliquidated
Suite J O Disputed

Greenwood Village, CO 80112

Basis for the claim: Vendor
Date(s) debt was incurred 2020 a

Last 4 digits of account number Is the claim subject to offset? Bno Oves

 

[52 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $0.00
Alpha Graphics
Attn: Tami Gotham ., D1 contingent
720 S. Colorado Bivd. DC unliquidated
Suite 230B O pisputed

Denver, CO 80246

. Basis forthe claim: Vendor
Date(s) debt was incurred 2020 ———

Last 4 digits of account number _ Is the claim subject to offset? Bno Oves

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $28,787.92
American Express OD Contingent
P.O. Box 650448 CZ unliquidated
Dallas, TX 75265 OO Disputed
Date(s) debt was incurred 2020 Basis for the claim: Credit Card

Last 4 digits of account number
> ~ Is the claim subject to offset? Bno Oves

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai! that apply. $2,358.05
Anheuser busch, Inc. O Contingent
3800 Clydesdale Parkway 0 unliquidated
Loveland, CO 80538 0 pisputed

Date(s) debt was incurred 2020 Basis for the claim: Vendor

Last 4 digits of account number
a i Is the claim subject to offset? Byno Oves

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com 51589 Best Case Bankruptcy
Case:20-17488-EEB Doc#:32

Debtor Bavaria Inn Restaurant, Inc.

Case number (if known) 20-17488 EEB

 

 

Filed:12/01/20 Entered:12/01/20 14:11:47 Page23 of 33

 

 

 

 

 

 

 

 

 

 

 

Name
[35 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim ts: Check ai that apply. $245.66
Auto-Chlor System C1 contingent
5650 Pecos Street DO Untiquidatea
Denver, CO 80221 C1 pisputed
Date(s) debt was incurred 2020 Basis for the clam: Vendor
Last 4 digits of account number _
Is the claim subject to offset? Ml No O01 yYes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $5,571 13
Banctek ; CO contingent
Credit Card Processing oO Unliquidated
1215 Delaware Oop
Disputed
Denver, CO 80204 p Vend
, Basi aim:
Date(s) debt was Incurred 2020 asis for the claim: Vencor
Last 4 digits of account number Is the claim subject to offset? M™ no O yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $14,291.20
Beverage Distributing CO Contingent
Breakthrough Beverage OD untiquidated
P.O. Box 13306 Opi
Disputed
Baltimore, MD 21203 P Vend
Basis forthe claim: Vendaor
Date(s) debt was incurred 2020 asis for the claim: Yencor
Last 4 digits of account number _ Is the claim subject to offset? Ml No L1 Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check all that apoty. $280.00
Bevinco West Sculpture D Contingent
8492 W. 94th Place D unliquidated
Westminster, CO 80021 D pisputed
Date(s) debt was incurred 2020 Basis for the claim: Vendor
Last 4 digits of account number . . a
7 Is the claim subject to offset? No (ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $4,023.56
City of Glendale O1 contingent
950 S. Birch Street OD untiquidated
Denver, CO 80246 CZ disputed
Date(s) debt was Incurred 2020. Basis for the claim:_Water and Sewer
Last 4 digits of account number
° $ ~ Is the claim subject to offset? Mwo Oyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al! that apply. $750,000.00
Coal Creek Partners, LLC
clo Darreil Waas, Esq. C1 contingent
1350 17th Street 0 uniiquidated
Suite 450 Oops:
puted
Denver, CO 80202 .
Basis for the claim: _Rent arrearage (estimated)
Date(s) debt was incurred 2014
Last 4 digits of account number _ Is the claim subject to offset? Ml No O yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $271.08
Comcast OD) Contingent
P.O. Box 34744 D1 untiquidatea
Seattle, WA 98124-1227 O pisputed
Date(s} debt was incurred _2020_ Basis for the claim: Utilities
Last 4 digits of account number
asks ag - Is the claim subject to offset? Ml No DD yes
Official Form 206 E/F Schedute E/F: Creditors Who Have Unsecured Claims Page 2 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Page24 of 33

Debtor Bavaria Inn Restaurant, Inc.

Case number (if known) 20-17488 EEB

 

 

 

 

 

 

 

 

 

 

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ali that spply. $6,246.05
Coors Distributing O Contingent
5400 N. Pecos Street D1 untiquidated
Denver, CO 80221 CI pisputea
Date(s) debt was incurred 2020 Basis forthe claim: Vendor
Last 4 digits of account number _
Is the claim subject to offset? Ml no OD yes
[313 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $31.76
Deep Rock Water OD Contingent
P.O. Box 660579 C uUntiquidated
Dallas, TX 75266 O cisputea
Date(s) debt was incurred _2020_ Basis for the claim:_Vendor
Last 4 digits of account number _ .
Is the claim subject to offset? Hino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $601.56
Denver Syrup Company D Contingent
353 W. 56th Avenue D untiquidated
Denver, CO 80216 oO Disputed
Date(s} debt was incurred 2020. Basis for the claim:_Vendor
Last 4 digits of account number _ , .
Is the claim subject to offset? a No 0 Yes
[3.15 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $1,800.00
Dust Busters OD Contingent
P.O. Box 995 DO untiquidated
Arvada, CO 80001 CO pisputed
Date(s) debt was incurred 2020 Basis for the claim: Vendor
Last 4 digits of account number __ ; .
Is the claim subject to offset? Ml No C1] Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. Unknown
Electra, Carmen BS conti
clo Shane Fulton, Esq. ontingent
Burg Simpson Eldgredge Hersh & Jardine PM uniiquidated
40 Inverness Drive East WH pisputed
Englewood, CO 80112 ;
Basis for the claim: Pending lawsuit
Date(s) debt was incurred 4/23/16_
Last 4 digits of account number _ {s the claim subject to offset? Bno O ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $1,687.50
Flexant Corporation O Contingent
1065 Woodmoor Drive D unliquidated
Monument, CO 80132 D pisputed
Date(s) debt was incurred 2020 Basis for the claim: Vendor
Last 4 digits of account number
as s 7” is the claim subject to offset? Mno O ves
Nonpriority creditor's name and mailing address As of the petition fiting date, the claim is: Check al that apply. $1,140.15
Front Range Wholesale O Contingent
4535 Jason Street D untiquidated
Denver, CO 80211 CZ Disputed
Date(s) debt was incurred 2020. Basis for the claim:_Vendor
Last 4 digits of account number _ . .
Is the claim subject to offset? Ml no O1 Yes
Official Form 208 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 9

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case:20-17488-EEB Doc#:32

Debtor Bavaria Inn Restaurant, Inc.
Name

Case number (if known) 20-17488 EEB

Filed:12/01/20 Entered:12/01/20 14:11:47 Page25 of 33

 

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the clatm is: Check aff that apply. $11,268.02
Gary Wright, Esq. O contingent
715 W. Main Street OC untiquidated
Suite 201 C Disputed
Aspen, CO 81611
:_Legal tees
Date(s) debt was incurred 2019-2020 Basis forthe claim: _Leqal fees
Last 4 digits of account number Is the claim subject to offset? Ml No C1 yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check al that apply. $476.16
Hico Distributing O) Contingent
2245 W. College Avenue 0 unliquidated
Englewood, CO 80110 O pisputed
Date(s) debt was Incurred _2020_ Basis for the claim:_Vendor
Last 4 digits of account number _ .
Is the claim subject to offset? Ml No Cl yes
[321] Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aif that apply. $870.77
Hockenbergs O Contingent
P.O. Box 6939 D unliquidated
Carol Stream, IL 60197 D pisputed
Date(s) debt was Incurred 2020 Basis for the claim: Vendor
Last 4 digits of account number _ . .
{s the claim subject to offset? Mwo Oves
[3.22 _ | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $1,982.53
Home Depot Credit Services D Contingent
P.O. Box 8001030 D untiquidated
Date(s) debt was Incurred 2020 Basis for the claim: Credit Card
Last 4 digits of account number _ ; .
Is the claim subject to offset? Hno Oves
[3.23] Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aii that apply. Unknown
Kopang, Quinton ;
clo Logan Martin, Esq. WE Contingent
clo Zachary Westerfield, Esq. Ml Uniiquidated
600 17th Street, Suite 2800S @ pisputed
Denver, CO 80202 Basis for the cl Pending | it
the claim: _Pending lawsuit
Date(s) debt was Incurred 2/17/18 ais forme ¢
Last 4 digits of account number _ Is the claim subject to offset? Bno Oyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aii that apply. $7,159.27
Mai Plumbing CO contingent
4875 Pontiac Street CO untiquidated
Commerce City, CO 80022 C1 pisputed
Date(s) debt was Incurred _2020_ Basis for the claim: Vendor
Last 4 digits of account number
as oso “n ~ Is the claim subject to offset? Mino Oves
[3.28 __| Nonpricrity creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $90.00
Maverick Wine Company D1 Contingent
14704 E. 33rd Place oO Untiquidated
Unit C Ooi
Disputed
Aurora, CO 80011 lam: Vend
Basi th :_ Ven
Date(s) debt was incurred 2020 asis for the claim: Yenclor
Last 4 digits of account number _ Is the claim subject to offset? Mino O ves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32

Debtor Bavaria Inn Restaurant, Inc.
Name

Case number (it known) 20-17488 EEB

Filed:12/01/20 Entered:12/01/20 14:11:47 Page26 of 33

 

 

 

 

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check af that apply. Unknown
McClure, Charles I contingent
4171 S. Memphis Way Bl ekou
Aurora, CO 80013 2 Unliquidated
Date(s) debt was Incurred 5/27/19 Disputed
Last 4 digits of account number _ Basis for the claim: Pending lawsuit
Is the claim subject to offset? MI no OC ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aif that apply. $600.00
MDC Wholesale Cigars OD contingent
6305 S. Geneva Circle 0 Untiquidatea
Englewood, CO 80111 CG pisputed
Date(s) debt was Incurred 2020. Basis for the claim: Vendor
Last 4 digits of account number _
Is the claim subject to offset? Ml No O yes
Nonpriority creditor's name and malling address As of the petition filing date, the claim is: Check all that apply. Unknown
Mitcheson, Dessie a
cio Shane Fulton, Esq. Contingent
Burg Simpson Eldredge Hersh & Jardine PC = untiquidated
40 Inverness Drive East WI pisputed
Englewood, CO 80112 Pendina | it
Basis f laim: ig lawsul
Date(s) debt was incurred 8/17/16 asis for the claim: Pending "aws
Last 4 digits of account number _ Is the claim subject to offset? Mino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aif that apply. $1,000.00
Moscia, Nick D1 contingent
540 S. Forest Street C1 unliquidated
#4-203 Ooi
Disputed
Denver, CO 80246
Basis for the claim:
Date(s) debt was incurred 2020 ortne -
Last 4 digits of account number _ Is the claim subject to offset? Mi no 01 yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $112,335.34
Mount Vernon Management, Inc. D contingent
P.O. Box 26 D unliquidated
Idledale, CO 80453 2 pisputed
Date(s) debt was incurred 2020 Basis for the claim: Management fees
Last 4 digits of account number _ , .
Is the claim subject to offset? Mino Oyes
[3.31_] Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all hat apply. $5,161.86
NDC Republic National Distributing C1 Contingent
8000 Southpark Terrace © unliquidated
Littleton, CO 80120 C1 visputed
Date(s) debt was incurred 2020 Basis for the claim:_ Vendor
Last 4 digits of account number _ ,
Is the claim subject to offset? Mino Cres
[332 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check af that apply. $236.25
New Age Beverage Corporation D centingent
aoe ser 93075 D uniiquidated
0. BOX D pisputea
Dallas, TX 75312 Vend
B: faim: n
Date(s) debt was incurred 2020 asis for the claim: Vendor
Last 4 digits of account number _ Is the claim subject to offset? No C1 Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 9
Software Copyright (c) 1996-2020 Best Case, LLC - wew.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32

Debtor Bavaria Inn Restaurant, Inc.
Name

Case number (if known) 20-17488 EEB

Filed:12/01/20 Entered:12/01/20 14:11:47 Page27 of 33

 

 

 

 

 

 

 

 

 

 

[3.33 | Nonpriority creditor's name and mailing address As of the petition fiting date, the claim Is: Check ai that apply. $1,960.00
Nicholson Audio CO] contingent
3833 Allison Circle 0 untiquidated
Wheat Ridge, CO 80033 C1 pisputea
Date(s) debt was incurred 2020 Basis for the claim:_Vendor
Last 4 digits of account number _
Is the claim subject to offset? Mino Oves
Nonpriority creditor's name and malling address As of the petition filing date, the claim is: Check aff that apply. $3,000.00
North Glendale PR D1 contingent
490 s. Colorado Bivd. oO Untiquidated
Denver, CO 80246 oO Disputed
Date(s) debt was Incurred 2020. Basis for the claim: CCA fees
Last 4 digits of account number _
{s the claim subject to offset? MZ No O ves
[3.35 _| Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check ai that apply. $4,020.40
Patriot Shield Colorado OD contingent
2131 S. Jasmine Street D) uniiquidated
Denver, CO 80222 CO pisputed
Date(s) debt was incurred 2020 Basis for the claim:_Vendor
Last 4 digits of account number _ ; ;
Is the claim subject to offset? Mino D Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aif hat apply. $11,360.00
Peter Bornstein, ESq. CD Contingent
6060 Greenwood Plaza Blvd. D3 untiquigated
Suite 500 O Disputed
Greenwood Village, CO 80111 ' tam: Lecal f
Basis for the claim: Legal fees
Date(s) debt was Incurred 2020 °
Last 4 digits of account number _ Is the claim subject to offset? Ml no O yes
3.37 | Nonpriority creditor's name and mailing address As of the patition filing date, the claim Is: Check ali that apply. Unknown
Pinder, Lucy BW cont
clo Shane Fulton, Esq. Contingent
Burg Simpson Eldredge Hersh & Jardine PC BF Uniiquidated
40 Inverness Drive East WF disputed
Englewood, CO 80112 easis f taim: Pending | it
rth : Fenging lawsuit
Date(s) debt was incurred 12/27/16 and 1/30/17 ass for tne clam
Last 4 digits of account number _ Is the claim subject to offset? Ml No O ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $384.00
Public Storage Co. CO contingent
6611 Leetsdale Drive OD untiquidated
Denver, CO 80224 CO pisputed
Date(s) debt was Incurred 2020 Basis forthe claim: Storage
Last 4 digits of account ber
ast 4 digits of account number _ Is the claim subject to offset? Ml No 0] ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aff that apply. $104.24
Riasatie, Carie D Contingent
16928 E. Prentice Place D unliquidated
Centennial, CO 80015 CO pisputea
Date(s} debt was incurred _2020_ Basis for the claim: Expenses
Last 4 digits of account number ;
~ Is the claim subject to offset? Mwo Oves
Official Form 206 E/F Schedute E/F: Creditors Who Have Unsecured Claims Page 6 of 9
Software Copyright (ec) 1996-2020 Best Caso, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32

Debter Bavaria Inn Restaurant, Inc.

Case number (if known) 20-17488 EEB

 

Nama

Filed:12/01/20 Entered:12/01/20 14:11:47 Page28 of 33

 

 

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aif that apply. $2,045.97
Rocky Mountain Business D1 Contingent
Denver, CO 80224 C1 disputed
Date(s) debt was incurred 2020 _ Basis for the claim: Vendor
Last 4 digits of account number _
Is the claim subject to offset? Hwo Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the clalm is: Check aif that apply. Unknown
Rodriguez, Adriana & contingent
1719 Sumac Street B Uniiquidated
Longmont, CO 80501 = mauteare
Date(s) debt was Incurred July 2, 2017 Disputed
Last 4 digits of account number _ Basis for the claim: Pending lawsuit
Is the claim subject to offset? no Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif thet epply. $210.00
Secure All Solutions O contingent
cute ‘ ten Way DO untiquidatea
ui DO pisputed
Centennial, CO 80112 Vend
Basis f claim: ndor
Date(s} debt was Incurred 2020 asis for the claim: Venger
Last 4 digits of account number__ Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and matling address As of the petition filing date, the claim Is: Check ai that apply. $20,802.00
Smoking Gun Land Co. Ci contingent
492 S. Colorado Blvd. D untiquidated
Denver, CO 80246 O Disputed
Date(s) debt was Incurred _2020_ Basis for the claim: Parking lot rent
Last 4 digits of account number _ ,
Is the claim subject to offset? Bro Ores
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check af that apply. $1,146.87
Sno-White Linen OD Contingent
P.O. Box 6420 C1 unliquidated
Colorado Springs, CO 80934 0 pisputea
Date(s) debt was incurred 2020 Basis for the claim:_Vendor
Last 4 digits of account number _ ; ;
Is the claim subject to offset? Ml no C1 Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the clalm Is: Check ail that apply. $1,680.50
Southern Wine & Spirits D Contingent
22800 E. 19th Avenue CI Untiquidated
Aurora, CO 80019 C1 pisputed
Date(s) debt was Incurred _2020 Basis forthe claim: Vendor
Last 4 digits of account number ; ;
~ Is the claim subject to offset? Myo O ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check ait that apply. $33,551.53
Springer & Steinberg, P.C. DO contingent
Uae avon O untiquidated
ni C1 Disputed
Denver, CO 80202 , Local §
B he claim: Gg
Date(s) debt was Incurred _ asis for the claim: Lega’ tees
Last 4 digits of account number _ ts the claim subject to offset? Mino Oyes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 9
Saftware Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Bast Case Barisupicy
Case:20-17488-EEB Doc#:32

 

Filed:12/01/20 Entered:12/01/20 14:11:47 Page29 of 33

 

 

 

 

 

 

 

Debtor Bavaria Inn Restaurant, Inc. Case number (if known) 20-17488 EEB
Name
[3.47_| Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check at that apply. $791.12
Tem & Co. D Contingent
480 S. Colorado Blvd. D unliquidated
Suite 101 D pisputea
Denver, CO 80246
Date(s) debt was incurred 2020 Basis for the claim: Vendor
Last 4 digits of account number _ Is the claim subject to offset? Ho Oves
Nonpriority creditor's name and malling address As of the petition filing date, the claim Is: Check ail that apply. $602.17
United Energy Trading C1 contingent
P.O. Box 837 CO) uniiquidated
Bismarck, ND 58502 C1 Disputed
Date(s) debt was Incurred 2020. Baslis for the claim: Vendor
Last 4 digits of account number __
ts the claim subject to offset? Mi No O) ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check ait that apply. $793.23
Waste Management of No Co O Contingent
P.O. Box 78251 D unliquidated
Phoenix, AZ 85062-8251 OD Disputed
Date(s) debt was incurred 2020 Basis for the claim: Services
Last 4 digits of account number __
Is the claim subject to offset? a No DO yes
Nonpriority creditor's name end mailing address As of the petition filing date, the claim Is: Check aif that apply. $11,268.02
Wright Law D1 contingent
715 W. Main Street Di untiquidated
Suite 201 Op:
Disputed
Aspen, CO 81611 ' Leal f
h : 9
Date(s) debt was incurred 2020 Basis for the claim: Legal tees
Last 4 digits of account number _ ts the claim subject to offset? Ml No O1 ves
[351 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
Wiehe Dow, e Wright, D.E Ml contingent
rig A and Wrig .E. By unicu:
40527 Starglow Court Untiquidated
Highlands Ranch, CO 80126 I Disputed
Date(s) debt was Incurred 5/2/19. Basis forthe claim: Wrongful death lawsuit
Last 4 digits of account number _ Is the claim subject to offset? Mi No O1 yes
[352_ | Nonpriority creditor's name and mailing address As of the petition filing date, the clalm Is: Check ai that apply. $3,741.63

Xcel Energy
P.O. Box 9477
Minneapolis, MN 55484-9477

Date(s) debt was incurred _2020
Last 4 digits of account number _

oO Contingent
oO Untiquidated
D pisputed

Basis for the claim: Utilities

Is the claim subject to offset? Bno Oves

 

[EIEN List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed In Parts 1 and 2. Examples of entities that may be listed are collection agencies,

assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed In Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and mailing address

Official Form 206 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

On which line in Partt or Part 2 is the

related creditor (if any) listed?

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of
account number, If
any

Page 8 of 9
Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Page30 of 33

 

 

Debtor Bavaria Inn Restaurant, Inc. Case number (known)  —-:20-17488 EEB
Name
Name and mailing address On which line in Part1 or Part 2 is the Last 4 digits of
related creditor (if any) listed? account number, if
any
44 Donald Sisson, Esq.
Elkus & Sisson, P.C. Line _3.51_ _
7100 E. Belleview Avenue
Suite 101 DD sNotlisted. Explain

Greenwood Village, CO 80111

42 Donald Sisson, Esq.

Elkus & Sisson, P.C. Line 3.26 -
7100 E. Belleview Avenue . .
Suite 101 OD Notlisted. Explain

Greenwood Village, CO 80111

43 Jason D. Levy, Esq.
Cook, Bradford & Levy, LLC Line 3.44 _
2590 Trailridge Drive East
Suite 202
Lafayette, CO 80026

C1 Notlisted. Explain

Total Amounts of the Priority and Nonpriority Unsecured Claims

§. Add the amounts of priority and nonpriority unsecured claims.
Total of claim amounts

 

 

 

 

 

Sa. Total claims from Part 4 Sa. $ 0.00
5b. Total claims from Part 2 5b. + § 1,056,100.97
5c. Total of Parts 1 and 2
Lines 5a + 5b = Sc. 5c. $ 1,056,100.97
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 9

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Page31 of 33

Fill in this information to identify the case:

Debtorname Bavaria Inn Restaurant, Inc.

United States Bankruptcy Court forthe: DISTRICT OF COLORADO

 

Case number (ifknown) 20-17488 EEB

 

OO Check if this is an
amended filing

 

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12/45

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?
(No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

Bl Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.1. State what the contract or Land Lease for 490 S.

lease is for and the nature of | Colorado Blvd.
the debtor's interest

 

 

State the term remaining 2052 Coal Creek Partner, LLC
clo Darrell Waas, Esq.
List the contract number of any 1350 17th Street, Suite 450
government contract Denver, CO 80202
2.2. State what the contract or Bar Lease. Debtor is

lease is for and the nature of = the Lessor
the debtor's interest

 

 

State the term remaining December 21, 2023 Tem & Co.
480 S. Colorado Blvd.
List the contract number of any Suite 101
government contract Denver, CO 80246
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 lEntered:12/01/20 14:11:47 Page32 of 33

Fill in this information to identify the case:

Debtorname Bavaria Inn Restaurant, Inc.

United States Bankruptcy Court forthe: DISTRICT OF COLORADO

 

Case number (ifknown) 20-17488 EEB

 

O Check if this is an
amended filing

 

 

Official Form 206H
Schedule H: Your Codebtors 12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

(No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
@ Yes

2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

 

Column 1: Codebtor Column 2: Creditor
Name Malling Address Name Check all schedules
that apply:
2.1 Coal Creek cfo Darrell Waas, Esq. Citywide Bank MD 214

Partners, LLC 1350 17th Street Oer
Suite 450 os”
Denver, CO 80202 —

Official Form 206H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:20-17488-EEB Doc#:32 Filed:12/01/20 Entered:12/01/20 14:11:47 Page33 of 33

Fill in this information to identify the case:

Debiorname Bavaria Inn Restaurant, Inc.

United States Bankruptcy Court forthe: DISTRICT OF COLORADO

 

Case number (ifknown) 20-17488 EEB
O) Check if this is an

amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors is

An individual who Is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,

1519, and 3571.

a Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets-Real and Personal Property (Official Form 206A/8)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not insiders (Official Form 204}
Other document that requires a declaration

 

NOOOBoOooo

 

| declare under penalty of perjury that the foregoing is true and correct.

Executedon December 1, 2020 X is! Deborah Dunafon
Signature of individual signing on behalf of debtor

Deborah Dunafon
Printed name

President
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2020 Best Caso, LLC - www.bestcase.com Best Case Bankruptcy
